Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

Species I:  Fig. 3A directed to first maximum length L1 of the first dielectric layer 142 in the z direction same as a third maximum length L3 of the gate layer 130 in the z direction (para 41).

Species II: Fig. 3B directed to the first maximum length L1 of the first dielectric layer 142 may be less than the fifth maximum length L5 of the gate layer 130 (para 42).

Species III: Fig. 4A directed to semiconductor device 100a, first dielectric layers 
142a may include first layers 142A on side surfaces of gate layers 130 and a second 
layer 142B on each of side surfaces of the first layers 142A (para 53).

Species IV: Fig. 4B directed to semiconductor device 100b, the gate layers 130 may have a seventh length L7 shorter than the third length L3 illustrated in FIG. 3A, and accordingly, each of the interlayer insulating layers 120 may have an eighth length L8 longer than the fourth length L4. (para 55).

Species V: Fig. 4C directed to a semiconductor device 100c, a portion of gate layers 
130c may protrude into a channel hole CHH, and accordingly, first dielectric layers 142c may be configured to surround ends of the gate layers 130c (para 56).

Species VI: Fig. 5B directed to a thickness of the first layer 144Ad in the x direction may be less than or substantially the same as a thickness of the second layer 142B and intermediate insulating layers 145 for the channel CH (para 59-60).

Species VII: Fig. 6B directed to the first layers 144A may be surrounded by the first dielectric layer 142 and the second layer 144Be, and the second layer 144Be may be in contact with the first layer 144A, the first dielectric layer 142, and the second dielectric layer 146 (para 62).

Species VIII: Fig. 7B directed to a semiconductor device 100f, electric charge storage layers 144f may be disposed on side surfaces of the first dielectric layers 142, respectively (para 64).

Species IX: Fig. 8A directed to the channel structure CH may have air gaps AG formed in the second dielectric layer 146 (para 67).

Species X: Fig. 8B directed to the electric charge storage layers 144h may be disposed on each of side surfaces of the gate layer 130, and may have a length greater than a length of the gate layer 130 taken in the z direction (para 69).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently there is no generic claim.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on Mon-Fri: 7:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		


/WASIUL HAIDER/          Examiner, Art Unit 2819